       Case 7:20-cv-00418 Document 1 Filed on 12/17/20 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

ANGELICA LONGORIA                            §
     Plaintiff,                              §
                                             §
                                             §       CIVIL ACTION NO.
v.                                           §
                                             §
WAL-MART STORES TEXAS LLC                    §       JURY DEMAND
    Defendant,

        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 and 1441
                             (DIVERSITY)

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW WAL-MART STORES TEXAS, LLC, (hereinafter “Defendant”) in the

above entitled and numbered cause, and files this Notice of Removal of the present cause from the

464th Judicial District of Hidalgo County, Texas, in which it is now pending, to the United States

District Court for the Southern District of Texas, McAllen Division, showing the Court in support

as follows:

        1. This cause was commenced in the 464th Judicial District Court of Hidalgo County,

Texas, on November 10, 2020, when Plaintiff’s Original Petition was filed in Cause No. C-3918-

20-L wherein Plaintiff named Wal-Mart Stores Texas, LLC as the sole Defendant. A copy of

Plaintiff’s Original Petition is attached hereto as Exhibit A and incorporated herein for all

purposes.

        2. Defendant was served with a copy of Plaintiff’s Original Petition on November 20, 2020.

A copy of the Citation indicating date of service is attached hereto as Exhibit B and incorporated

herein for all purposes.




Defendant’s Notice of Removal of Action                                                         1
       Case 7:20-cv-00418 Document 1 Filed on 12/17/20 in TXSD Page 2 of 4




        3. Plaintiff filed this civil action against Defendant asserting premises liability claims

allegedly arising from a slip-and-fall incident which is claimed to have occurred on or about July

25, 2020, while Plaintiff was a patron at Defendant’s premises located in McAllen, Hidalgo

County, Texas. See Exhibit A, p. 2 at ¶7.


        4. Defendant filed a responsive pleading in State Court on December 14, 2020, a copy of

which is attached hereto as Exhibit C and incorporated herein for all purposes.


        5. Plaintiff resides in Hidalgo County in the State of Texas. See Exhibit A, p. 1 at ¶3.

Plaintiff was at the time of the filing of this lawsuit, and remains, a citizen of the State of Texas.


        6. Currently, and at all times relevant to this lawsuit, Defendant is organized and existing

under the laws of the State of Arkansas with its principal place of business in the State of Arkansas.

Therefore, Defendant is a citizen of Arkansas, and is not a citizen of Texas.


        7. Complete diversity of citizenship exists between the adverse parties in the present cause

for the purposes of federal removal jurisdiction pursuant to 28 U.S.C. §1441.


        8. In Plaintiff’s Original Petition, Plaintiff states that she seeks compensatory damages for

past and future medical care and expenses, past and future physical pain and suffering, past and

future physical impairment, and past and future mental anguish. See Exhibit A, p. 3 at ¶9.

Furthermore, Plaintiff specifically plead in her Original Petition that she is seeking monetary relief

in excess of $200,000. Id. Therefore, the amount in controversy herein exceeds $75,000.00,

exclusive of interest and costs.




Defendant’s Notice of Removal of Action                                                                  2
       Case 7:20-cv-00418 Document 1 Filed on 12/17/20 in TXSD Page 3 of 4




        9. This action is one over which this Court has original jurisdiction under the provisions of

Title 28, United States Code §§ 1332 and 1441(a) in that it is a civil action between completely

diverse parties and that amount in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs.


        10. This Notice of Removal is timely filed in accordance with 28 U.S.C. §1446(b), in that

it is filed within thirty (30) days of the service of Plaintiff’s Original Petition on Defendant and

within one year of the initial filing of the lawsuit.


        10. Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendant to Plaintiff has been provided as required by law. A copy of this Notice is also being

filed with the Clerk of the State Court in which this cause was originally filed.


        11. Defendant hereby requests a trial by jury.


        WHEREFORE, PREMISES CONSIDERED, Defendant prays for removal of the above

entitled and numbered cause from the 464th Judicial District of Hidalgo County, Texas to this

Honorable Court.


                                                Respectfully submitted,

                                                COLVIN, SAENZ, RODRIGUEZ & KENNAMER LLP


                                                By:
                                                        Jaime A. Saenz
                                                        Texas Bar No. 17514859
                                                        Southern District Admissions No. 7630
                                                        Email: ja.saenz@rcclaw.com
                                                        Omar A. Saenz
                                                        Texas Bar No. 24083777
                                                        Southern District Admissions No. 3070429



Defendant’s Notice of Removal of Action                                                            3
       Case 7:20-cv-00418 Document 1 Filed on 12/17/20 in TXSD Page 4 of 4




                                                  Email: oa.saenz@rcclaw.com
                                                  1201 East Van Buren
                                                  Brownsville, Texas 78520
                                                  Telephone: (956) 542-7441
                                                  Facsimile: (956) 541-2170
                                              ATTORNEYS FOR DEFENDANT
                                              WAL-MART STORES TEXAS, LLC

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of December 2020 I electronically filed the foregoing

with the Clerk of Court for the District Court of Hidalgo County, Texas using the CM/ECF system

for the Clerk of Court for the District Court of Hidalgo County, Texas which will send notification

of such filing to all counsel of record.




                                                     Jaime A. Saenz




Defendant’s Notice of Removal of Action                                                           4
